Citation Nr: 0509889	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  98-17 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 for a period of 
hospitalization from November 3, 1994 to December 5, 1994.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 until 
October 1970, with combat service in the Republic of 
Vietnam. He is the recipient of the combat action ribbon and 
the Purple Heart.

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In May 1997, the veteran testified at a hearing before a 
hearing officer at the RO. A transcript of that hearing is 
of record.

When this matter was first before the Board in September 
2001, the case was remanded for further development. 

The issue of entitlement to an increased rating for PTSD is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  The veteran was hospitalized at a VA medical center from 
November 3, 1994 to December 5, 1994 for symptoms that 
included heroin dependence, and as likely as not, service 
connected PTSD and depression, for a period in excess of 21 
days.

CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization and 
treatment at a VA Medical Center from November 3, 1994 to 
December 5, 1994, have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991, 2002); 38 C.F.R. 3.102, 3.159, 4.29 (1994, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law. The liberalizing provisions of the VCAA and some of the 
regulations implementing it are applicable to the present 
appeal.  

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the appellant's claim 
as to this issue. Therefore, no further development is 
required to comply with the VCAA or the implementing 
regulations.

II. Law and Regulations

The rating criteria extant at the time of the RO decision 
provides that a total disability rating will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
required hospital treatment in a VA or an approved hospital 
for a period in excess of 21 days or hospital observation at 
VA expense for a service-connected disability for a period in 
excess of 21 days. 38 C.F.R. § 4.29. 

Notwithstanding that a hospital admission was for disability 
not connected with service, if during such hospitalization 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment. If service connection for the 
disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order. 38 C.F.R. § 4.29.

III. Analysis

The veteran was hospitalized at a VA Medical Center from 
November 3, 1994 to December 5, 1994. While the evidence 
reflects that the veteran was admitted to the substance abuse 
treatment program (SATP) on November 3, 1994, and underwent 
detoxification from non-service connected heroin abuse, the 
discharge summary noted that the veteran had PTSD symptoms, 
and his PTSD was also addressed by completion of a PTSD 
evaluation and regular attendance at the PTSD group during 
the hospitalization. The veteran was processed for admission 
into the PTSD domiciliary program and subsequently entered 
that program after discharge from this hospitalization.

As the evidence shows treatment during this hospitalization 
for both service-connected symptomatology (PTSD) and non-
service-connected symptomatology (substance abuse), the Board 
finds that the evidence for and against the claim is in 
relative equipoise on the question of whether the veteran's 
service-connected disability required hospital treatment in a 
VA or an approved hospital for a period in excess of 21 days 
or hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  This is 
especially true given that almost immediately following this 
hospitalization he was admitted for additional treatment in a 
PTSD program.

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization and 
treatment at a VA Medical Center from November 3, 1994 to 
December 5 1994, have been met. 



ORDER

A temporary total disability rating based upon 
hospitalization from November 3, 1994 to December 5, 1994, is 
granted subject to the criteria governing the payment of 
monetary awards.


REMAND

With respect to the PTSD claim, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are applicable to the veteran's 
claim for an increased rating. 

When last before the Board in September 2001, the case was 
remanded for further development and compliance with VA's 
duty to notify and assist under the VCAA. 
Although the RO attempted to inform the veteran of the 
evidence and information necessary to substantiate his claims 
in its October 2001 letter, the Board finds the notification 
inadequate since it was provided relevant to a claim for 
service connection rather than for an increased rating. In 
addition, the record does not reflect that the veteran has 
been properly informed of the evidence necessary to 
substantiate his claim, of the evidence and information that 
VA would obtain in his behalf, or of the evidence and 
information that he should submit.  Further, more recent 
legal precedent also require that he be informed of the 
opportunity to submit all evidence on the claim that he has 
in his possession.  See 38 C.F.R. § 3.159.

In its September 2001 remand, the Board noted that the 
veteran had been seen at the Veterans Center in Rochester, 
New York on four occasions, and a May 1997 Veterans Center 
letter of record indicates that the veteran saw a counselor 
on outreach visits to the Buffalo VAMC. Since it does not 
appear that a request was made to the Buffalo VAMC for these 
counseling records, further action is required.

The Board also finds the most recent August 2002 VA 
examination inadequate for adjudication. Although the 
examiner concluded that the veteran's PTSD was the primary 
disability and inter-related with his substance abuse, the 
examiner did not provide an opinion as to the extent of the 
current disability that may be attributed to the service-
connected PTSD and what portion may be attributed to the non 
service-connected substance abuse. If impossible to separate 
the disabilities, the examiner should so specify. The Board 
requires a similar opinion as to the estimated GAF score. 
Further, an opinion as to the effect of the service-connected 
disability on the veteran's ability to work is required.

In light of these circumstances, the Board has concluded that 
further RO actions are required to comply with the VCAA and 
the implementing regulations.  
Accordingly, this case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159 (2004), specific to his 
claim for an increased rating for PTSD.  
He should also be specifically informed 
that he should submit any evidence he has 
in his possession concerning the current 
claim. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and other 
appropriate legal criteria, including 
38 C.F.R. § 3.159.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include 
pertinent Veterans Center counseling 
notes from 1997 by counselor on outreach 
to the Buffalo VAMC. If the RO is unable 
to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  When all indicated record development 
has been completed, and after additional 
pertinent evidence received is associated 
with the claims file, the claims folders 
should be returned to a same psychologist 
who conducted the August 2002 VA 
examination, or if unavailable, to a 
suitable substitute. The examiner is 
asked to render an opinion quantifying 
the veteran's disability, as to what 
portion/percentage is attributable to 
PTSD and to the non service-connected 
substance abuse. If it is not possible to 
separate the effects of the service-
connected condition from the nonservice-
connected condition, the examiner should 
so state. The veteran may be reexamined 
if deemed necessary.

4.  The RO should also undertake any 
other development necessary. Then the RO 
should readjudicate the claim based upon 
a de novo review of all pertinent 
evidence and consideration of all 
applicable criteria. If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


